DETAILED ACTION
	This is the first office action on the merits for 16/682,517.
	Claims 1-20 are pending, and are considered herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Additional Prior Art
The Examiner wishes to apprise the Applicant of the following references. Although they are not currently applied in a grounds of rejection, they are provided to expedite prosecution.
Luch (U.S. Patent Application Publication 2010/0108118 A1)
Melton, et al. (U.S. Patent 7,531,741 B1)
Mapes, et al. (U.S. Patent Application Publication 2003/0094193 A1)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the string” in line 6. There is insufficient antecedent basis for this limitation, because Claim 1 recites “at least one series-connected string” in line 4. Therefore, it is unclear to which of the at least one series connected strings “the string” in line 6 refers.
Claim 1 recites “the series connection” in lines 6-7. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a series connection,” merely “at least one series-connected string” (line 4).
Claims 2-9 are indefinite, because of their dependence on Claim 1.
Claim 2 recites “the edge frame” in line 12. There is insufficient antecedent basis for this limitation, because Claim 2 recites “the outer edge frames of the plurality of panels” in lines 4-5. Therefore, it is unclear to which of the at least one outer edge frames “the edge frame” in line 12 refers.
Claims 3-5 are indefinite, because of their dependence on Claim 2.
Claim 3 recites “the edge panels of the panels” in line 3. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “edge panels of the panels.” The metes and bounds of this limitation are unclear.
Claim 5 recites “the gripping members” in line 4. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “gripping members.” For the purposes of examination, “the gripping members” will be interpreted as “gripping members.”
Claim 6 recites “at a corner of that panel” in line 6. There is insufficient antecedent basis for this limitation in the claim, because Claim 6 recites “at least one of the plurality of panels” in lines 5-6. Therefore, it is unclear to which of the “at least one” panel “that panel” refers.
Claim 6 recites “the edge flanges” in line 10. There is insufficient antecedent basis for this limitation in the claim, because Claim 6 recites “at least one first type edge flange” and “a plurality of second type edge flanges.” Therefore, it is unclear to which flanges “the edge flanges” refers.
Claim 6 recites “the gripping member” in lines 13-14. There is insufficient antecedent basis for this limitation in the claim, because Claim 6 previously recites “gripping members” in line 13. Therefore, it is unclear to which of the “gripping members” “the gripping member” in lines 13-14 refers. 
Claim 7 recites “the end of the string” in lines 8-9. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “an end of the string,” merely “terminal ends” in Claim 1. Therefore, it is unclear to which “end” of the string “the end of the string” in Claim 7 refers.
Claim 8 recites “the edge of an array” in line 7. There is insufficient antecedent basis for this limitation, because Claim 8 recites “the edge portions of the panels” in line 4. Therefore, it is unclear to which of “the edge portions of the panels” “the edge of an array” in line 7 refers.
Claim 9 recites “the panel” in line 6. There is insufficient antecedent basis for this limitation, because Claim 9 recites “a plurality of panels” in line 5. Therefore, it is unclear to which “of the plurality of panels” “the panel” in line 6 refers.
Claim 10 recites “the string” in line 7. There is insufficient antecedent basis for this limitation, because Claim 10 recites “at least one series-connected string” in lines 5-6. Therefore, it is unclear to which of the at least one series connected strings “the string” in line 7 refers.
Claim 10 recites “the series connection” in line 8. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a series connection,” merely “at least one series-connected string” (lines 5-6).
Claim 10 recites “the panel” in line 14. There is insufficient antecedent basis for this limitation, because Claim 10 recites “a plurality of panels” in line 13. Therefore, it is unclear to which “of the plurality of panels” “the panel” in line 14 refers.
Claims 11-13 are indefinite, because of their dependence on Claim 10.
Claim 11 recites “the means to support the solar panels on the ground” in lines 1-2. There is insufficient antecedent basis for this limitation, because there is no prior recitation of “a means to support the solar panels on the ground.” For the purposes of examination, “the means to support the solar panels on the ground” is interpreted to include “the support which supports the solar panels on the ground at edge portions thereof,” which has proper antecedent basis in Claim 10.
Claim 14 recites “the means to interconnect” in line 9. There is insufficient antecedent basis for this limitation in the claim, because there is no prior recitation of “a means to interconnect.”
Claims 15-17 are indefinite, because of their dependence on Claim 14.
Claim limitations “means to support the solar panels on the ground at edge portions thereof; means to support the solar panels in direct contact or substantially close to the earth's 5surface and substantially parallel to the same; and means to support the solar panels in an adjacent or closely adjacent relationship to establish a grid pattern both edge to edge and end-to-end” in Claim 18 invoke 35 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “means to support the solar panels on the ground at edge portions thereof” in Claim 1 is considered to include support frame members as shown in Figs. 1-7 of the instant specification, the ground itself (per Claims 8-9) and their functional equivalents (i.e. any frame or support structure).
The limitation “means to interconnect the solar panels in at least one series-connected string” in Claim 1 is considered to include wiring structures shown in Fig. 10 of the instant specification, and their functional equivalents.
It is noted that the “means for” limitations in Claim 18 are indefinite, as described above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wihl (U.S. Patent 4,236,937).
In reference to Claim 1, Wihl teaches an earth mount enabled utility scale solar photovoltaic array (Fig. 4, column 3, line 23, through column 4, line 20).
The array of Wihl comprises a plurality of solar panels 10 (Fig. 4, column 3, lines 23-25).
The array of Wihl comprises a means to support the solar panels on the ground at edge portions thereof, corresponding to the substrate 20/22 shown in Fig. 4 (column 3, lines 23-43).
This substrate 20 is a “means to support the solar panels on the ground at edge portions thereof,” because it is taught to support the solar cells 10 in at least a portion of their edge regions, and is structurally capable of being placed on the ground.
The array of Wihl comprises a means to interconnect the solar panels in at least one series-connected string, corresponding to electrical connectors 32 (Fig. 4, column 3, lines 50-62).
The inset of Fig. 4 below teaches that the at least one series-connected string extends along adjacent or closely adjacent solar panels along at least two rows.
The inset of Fig. 4 below teaches that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string.
It is noted that “between terminal ends of the series connection” is interpreted to include “between any two terminal ends of the series connection.”

    PNG
    media_image1.png
    630
    972
    media_image1.png
    Greyscale


It is noted that “on the ground” does not require direct physical contact with the ground.
It is the Examiner’s position that “earth mount enabled utility scale solar photovoltaic array” is an intended use recitation. It is the Examiner’s position that the device of Wihl is structurally capable of being mounted on the earth, and is structurally capable of being connected to a utility.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. See In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). The Courts have held that the manner of operating an apparatus does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex Parte Masham, 2 USPQ2d 1647 (BPAI 1987). The Courts have held that apparatus claims must be structurally distinguishable from the prior art in terms of structure, not function. See In re Danley, 120 USPQ 528, 531 (CCPA 1959); and Hewlett-Packard Co. V. Bausch and Lomb, Inc., 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP §§ 2114 and 2173.05(g)). 

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura, et al. (U.S. Patent 6,182,403 B1).
In reference to Claim 1, Mimura teaches an earth mount enabled utility scale solar photovoltaic array (Figs. 1-5, column 4, line 25, through column 11, line 48).
The array of Mimura comprises a plurality of solar panels 103 (Figs. 1-5, column 6, line 65, through column 10, line 35).
The array of Mimura comprises a means to support the solar panels on the ground at edge portions thereof, corresponding to the support structures 101/103/109, and the underlying house on which the roof structures are supported (Figs. 1-5, column 4, lines 30-35).
This roof support structure/house is a “means to support the solar panels on the ground at edge portions thereof,” because it is taught to support the solar cells 103 in at least a portion of their edge regions, and is disposed on the ground.
It is noted that “on the ground” does not require direct physical contact with the ground.
The array of Mimura comprises a means to interconnect the solar panels in at least one series-connected string, corresponding to the electrical connections shown in Figs. 1-5 (Fig. 5, column 6, lines 30-56).
Fig. 5 teaches that the at least one series-connected string 100 (indicated in the inset below, column 6, lines 30-56) extends along adjacent or closely adjacent solar panels along at least two rows so that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string.
It is noted that “between terminal ends of the series connection” is interpreted to include “between any two terminal ends of the series connection.”

    PNG
    media_image2.png
    658
    1011
    media_image2.png
    Greyscale

It is the Examiner’s position that “earth mount enabled utility scale solar photovoltaic array” is an intended use recitation. It is the Examiner’s position that the device of Mimura is structurally capable of being mounted on the earth, and is structurally capable of being connected to a utility.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
In reference to Claim 2, Mimura teaches that the array of his invention further comprises an attachment bracket 104/107/108/105 connecting photovoltaic panels in the photovoltaic array (Figs. 1-2, column 4, line 64, through column 5, line 15).
The attachment bracket 104/107/108/105 comprises a first type edge flange, corresponding to the indicated portions of item 107 in the inset below, mating with outer edge frames of a plurality of the panels (Figs. 1-2, column 4, line 64, through column 5, line 15).
Fig. 2 teaches that this first type edge flange fits the respective edge frames.

Fig. 2 shows that the “second type of edge flanges” (i.e. indicated portions of item 104) fit the respective ones of the edge frames so as to cooperate with respective ones of the first type of edge flanges (i.e. indicated portions of item 107) to grip the respective edge frames.
The attachment bracket 104/107/108/105 comprises a top retaining member, corresponding to the indicated top portions of item 104 indicated in the inset of Fig. 2 below.
This “top retaining member” is located in alignment with the edge frame of each panel, as shown in Figs. 1-2.
The “top retaining member” is shown in the inset of Fig. 2 below to retain an edge frame in position at the attachment bracket, and thereby retaining each panel in position at the attachment bracket, because it is shown to be part of the structure securing the edge frames.
The attachment bracket 104/107/108/105 comprises a body section linking the plurality of first type of edge flanges and second type of edge flanges, corresponding to the indicated bottom horizontal portion of item 104 indicated in the inset of Fig. 2 below. This structure “retains the panels in linked relationship,” because it is shown to be part of the structure securing the edge frames of the panels together.

    PNG
    media_image3.png
    428
    934
    media_image3.png
    Greyscale


In reference to Claim 4, Fig. 2 of Mimura teaches that the first type edge flange terminates with a top flange, to retain the panels secured to the attachment bracket. This “top flange” is indicated in the inset below.

    PNG
    media_image4.png
    463
    934
    media_image4.png
    Greyscale

In reference to Claim 5, Mimura teaches that the array of his invention comprises an anchor member 108 engaging the attachment bracket (i.e. through bracket portion 104) to retain the plurality of panels in position on the ground (i.e. to retain the plurality of panels in a fixed position on, i.e. over, the ground). This anchor member 108 is shown in Figs. 1-2.
It is noted that “on the ground” does not require direct physical contact with the ground.
Mimura teaches that the array of his invention comprises gripping members protruding from the first type of edge flanges (indicated in the inset below) to grip the respective edge frames, thereby retaining the panels when the anchor member engages the attachment bracket.
It is the Examiner’s position that “to grip the respective edge frames, thereby retaining the panels when the anchor member engages the attachment bracket” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 


    PNG
    media_image5.png
    442
    836
    media_image5.png
    Greyscale

In reference to Claim 6, Mimura teaches that the array of his invention further comprises an attachment bracket 104/107/108/105 connecting photovoltaic panels in the photovoltaic array (Figs. 1-2, column 4, line 64, through column 5, line 15).
The attachment bracket 104/107/108/105 comprises a plurality of first type edge flanges, corresponding to the indicated portions of item 107 in the inset below, mating with outer edge frames of a plurality of the panels (Figs. 1-2, column 4, line 64, through column 5, line 15).
Figs. 1-2 of Mimura teach that the plurality of first type edge flanges mate with adjacent edge frame sections of two adjacent panels at the corner of the panel (i.e. near the corners of the two adjacent panels).
Fig. 2 teaches that this first type edge flange fits the respective edge frames.
The attachment bracket 104/107/108/105 comprises a plurality of second type of edge flanges, corresponding to the indicated portions of the inside edge flanges 104 in the inset below.
These “second type edge flanges” “correspond to ones of the first type of edge flanges mating with respective ones of the edge frames and fixed to respective ones of the edge flanges,” because they are structurally aligned with the first type of edge flanges, as shown in the inset of Fig. 2 below.
	Fig. 2 shows that the second type of edge flanges (i.e. indicated portions of item 104) fit the edge frames so as to cooperate with respective ones of the first type of edge flanges (i.e. indicated portions of item 107)  to grip the respective edge frames.

Because these gripping members are shown in Fig. 2 to be part of the structure that holds the array together, the gripping members “retain each panel in position at the attachment bracket.”
The attachment bracket 104/107/108/105 comprises a body section linking the plurality of first type of edge flanges and second type of edge flanges, corresponding to the indicated bottom horizontal portion of item 104 indicated in the inset of Fig. 2 below. This structure “retains the panels in linked relationship,” because it is shown to be part of the structure securing the edge frames of the panels together.

    PNG
    media_image6.png
    451
    854
    media_image6.png
    Greyscale


In reference to Claim 7, Mimura further teaches that the means to interconnect comprises wiring connections 106 engaging terminal connections 121 on the plurality of photovoltaic panels in the series-connected string (Figs. 1-2 and 5, column 4, lines 35-40 and column 6, lines 30-57).
Fig. 5 shows that the wiring connections are arranged to connect adjacent panels in an arrangement utilizing at least two rows of panels in the series-connected string connection (please refer to the inset of Fig. 5 under the rejection of Claim 1 above).

It is the Examiner’s position that “thereby reducing or eliminating "home run" connections at the end of the string” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

    PNG
    media_image7.png
    678
    901
    media_image7.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mimura, et al. (U.S. Patent 6,182,403 B1), as evidenced by Olsson (U.S. Patent Application Publication 2009/0126555 A1).
In reference to Claim 3, Mimura teaches that item 104 of his array (of which the second type flanges are a part) is made of steel (column 10, lines 40-45).

Therefore, the steel “second type flanges” of Mimura have mechanical elasticity.
Mimura further teaches that items 104 of his invention are retaining clips (column 10, lines 44-46).
Therefore, Mimura teaches that the second type flanges (which are portions of item 104) have a bias, to engage the edges of the panels.

Claims 1 and 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Luch (U.S. Patent Application Publication 2009/0293941 A1).
In reference to Claim 1, Luch teaches an earth mount enabled utility scale solar photovoltaic array (Figs. 11-14, paragraphs [0084]-[0089] and [0095]-[0100]).
The array of Luch comprises a plurality of solar panels (Figs. 11, 13, 14, paragraphs [0086] and [0095]-[0100]).
The array of Luch comprises a means to support the solar panels on the ground at edge portions thereof. This support means corresponds to the rail 30a (Fig. 12, paragraph [0084]). This rail supports the solar panels “on the ground at edge portions thereof,” because it supports the panels in a position over the ground, and directly support the edges of the panels.
It is noted that “on the ground” does not require direct physical contact with the ground.
The array of Luch comprises a means to interconnect the solar panels in at least one series-connected string. This means corresponds to the electrical connection structure 60/46/48 taught to connect adjacent modules from separate rows (each row comprising one module 10a/10b) in series (Fig. 13, paragraph [0086]).
Fig. 13 and paragraph [0086] teach that the series-connected string comprising modules 10a/10b extends along adjacent or closely adjacent solar panels along at least two rows (i.e. each row comprises one module 10a/10b) so that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string. 
Specifically, Figs. 11 and 13 shows that the distance between terminal ends of the adjacent panels 10a/10b that are connected together via conductive connection 60/48/46 is smaller than a lengthwise dimension of the solar panels constituting the string.

The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 8, Luch teaches that the terrestrial site on which the array of his invention is mounted is cleared, prior to installation of the array (paragraph [0096]).
Therefore, Luch teaches that the means to support the solar panels on the ground at edge portions thereof comprises a smoothed portion of the ground, because clearing of the ground results in smoothing of the ground.
It is noted that “on the ground” does not require direct physical contact with the ground.
Luch further teaches that the means to support the solar panels on the ground at edge portions thereof comprises a ground support area capable of supporting the edge portions of the panels by receiving edge frames of a plurality of panels, corresponding to the piers 40 and structural member 30a (Fig. 12, paragraph [0084]). These items form a “ground support area” because they are structural support members that are secured to the ground.
It is the Examiner’s position that the edge portions resting on the ground support area provides mechanical support for the panels within the array, because the ground support area 40/30a is positioned below the array and supports the array off of the ground. 
Luch further teaches that the means to support the solar panels on the ground at edge portions thereof comprises an end-stop member 32a positioned at the edge of an array (Fig. 12, paragraph [0084]).
In reference to Claim 9, Luch teaches that the terrestrial site on which the array of his invention is mounted is cleared, prior to installation of the array (paragraph [0096]).
Therefore, Luch teaches that the means to support the solar panels on the ground at edge portions thereof comprises a smoothed portion of the ground, because clearing of the ground results in smoothing of the ground.

Luch further teaches that the means to support the solar panels on the ground at edge portions thereof comprises a furrow dug into the ground, and that piers 40 are placed into the furrows (paragraph [0096]).
Therefore, the piers 40 can be interpreted as “edge frames of a plurality of panels,” because these piers form structural frame members around the plurality of panels.
Given this interpretation, Luch teaches that the furrow is “dug into the ground to receive edge frames of a plurality of panels, whereby the edge portions resting on the furrow provides mechanical support for the panel,” because these “frame” structures 40 are shown in Fig. 12 to provide mechanical support for the array, separating the array from the ground.
In reference to Claim 10, Luch teaches an earth mount enabled utility scale solar photovoltaic array (Figs. 11-14, paragraphs [0084]-[0089] and [0095]-[0100]).
The array of Luch comprises a plurality of solar panels 10a/10b (Fig. 13, paragraph [0086]).
The array of Luch comprises a support to support the solar panels on the ground at edge portions thereof. This support corresponds to the rails 30a (Fig. 12, paragraph [0084]). This rail supports the solar panels “on the ground at edge portions thereof,” because it supports the panels in a position over the ground, and directly supports the edges of the panels.
It is noted that “on the ground” does not require direct physical contact with the ground.
The array of Luch comprises an interconnection which interconnects the solar panels comprising wiring connections engaging terminal connections on the plurality of photovoltaic panels in at least one series-connected string. This interconnection corresponds to the electrical connection structure 60/46/48 taught to connect adjacent modules from separate rows (each row comprising one module 10a/10b) in series (Fig. 13, paragraph [0086]).
Fig. 13 and paragraph [0086] teach that the series-connected string comprising modules 10a/10b extends along adjacent or closely adjacent solar panels along at least two rows (i.e. each row comprises one module 10a/10b) so that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string. 

It is the Examiner’s position that “thereby reducing or eliminating "home run" connections at the end of the string” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
Luch teaches that the terrestrial site on which the array of his invention is mounted is cleared, prior to installation of the array (paragraph [0096]).
Therefore, Luch teaches that the earth mount of his invention comprises a smoothed portion of the ground, because clearing of the ground results in smoothing of the ground.
Luch further teaches that earth mount of his invention comprises a ground support area capable of supporting the edge portions of the panels by receiving edge frames of a plurality of panels, corresponding to the piers 40 (Fig. 12, paragraph [0084]). These items form a “ground support area” because they are structural support members that are secured to the ground.
It is the Examiner’s position that the edge portions resting on the ground support area/piers 40 provides mechanical support for the panels within the array, because the ground support area 40 is positioned below the array and supports the array off of the ground. 
In reference to Claim 11, Luch further teaches that the means to support the solar panels on the ground at edge portions thereof (i.e. the support which supports the solar panels on the ground at edge portions thereof) comprises an end-stop member 32a positioned at the edge of an array (Fig. 12, paragraph [0084]).
	In reference to Claim 12, Luch teaches that the array of his invention further comprises a ventilator venting a space between the panels and the ground. This “ventilator” corresponds to the space between the solar panels and the ground, as shown in Figs. 11-12. The instant specification recognizes that ventilation can occur via convection through outlet vents (paragraph [0085]). Therefore, the space between the solar panels and the ground as taught by Luch corresponds to an “outlet vent” through which convection cooling can occur.

Claims 1, 7-8, 10-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoyama, et al. (U.S. Patent Application Publication 2002/0195138 A1).
In reference to Claim 1, Itoyama teaches an earth mount enabled utility scale solar photovoltaic array (Fig. 8, paragraphs [0106]-[0121], with additional details shown in Figs. 1A-C, paragraphs [0041]-[0042]).
The array of Itoyama comprises a plurality of solar panels, comprising items 101 and 102 (Fig. 1, paragraphs [0107]-[0113] and [0118]-[0120]).
The array of Itoyama comprises a means to support the solar panels on the ground at edge portions thereof, corresponding to portions 105 of the ground, where the panels touch the ground 104 (Figs. 1 and 8, paragraph [0041]).
This region 105 is a “means to support the solar panels on the ground at edge portions thereof,” because it is taught to support the solar cell panels 101/102 in at least a portion of their edge regions, and is a portion of the ground.
The array of Itoyama comprises a means to interconnect the solar panels in at least one series-connected string, corresponding to electrical connectors 802 that connect the adjacent panels into a single string (Fig. 8, paragraph [0121]).
The inset of Fig. 8 below teaches that the at least one series-connected string extends along adjacent or closely adjacent solar panels along at least two rows.
The inset of Fig. 8 below teaches that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string.
It is noted that “between terminal ends of the series connection” is interpreted to include “between any two terminal ends of the series connection.”

    PNG
    media_image8.png
    487
    1077
    media_image8.png
    Greyscale

It is noted that “on the ground” does not require direct physical contact with the ground.
It is the Examiner’s position that “earth mount enabled utility scale solar photovoltaic array” is an intended use recitation. It is the Examiner’s position that the device of Itoyama is mounted on the earth, and is structurally capable of being connected to a utility.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 7, Itoyama further teaches that the means to interconnect comprises wiring connections 802 engaging terminal connections on the plurality of photovoltaic panels in the series-connected string (Fig. 8, paragraph [0121]).
It is the Examiner’s position that items 802 “engage terminal connections on the plurality of photovoltaic panels in the series-connected string,” because they are taught to connect the adjacent panels in series (paragraph [0121]). Therefore, they must inherently electrically engage terminal connections on the photovoltaic panels.
Fig. 8 shows that the wiring connections are arranged to connect adjacent panels in an arrangement utilizing at least two rows of panels in the series-connected string connection (please refer to the inset of Fig. 8 under the rejection of Claim 1 above).
Fig. 8 of Itoyama further shows that the string uses said at least two rows to route the connections so that a string starting with a first end termination extends along a direction of said at least 
It is the Examiner’s position that “thereby reducing or eliminating "home run" connections at the end of the string” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

    PNG
    media_image9.png
    458
    1077
    media_image9.png
    Greyscale

	In reference to Claim 8, Itoyama teaches that the means to support the solar panels on the ground at edge portions thereof comprises a smoothed or substantially flat portion of ground 104 (Figs.1 and 8, paragraphs [0115]-[0117]).
	Itoyama further teaches that the means to support the solar panels on the ground at edge portions thereof comprises a ground support area, corresponding to each of the items 105 for all of the panels in the array, that is capable of supporting edge portions of the panels by receiving edge frames of 
Itoyama further teaches that the means to support the solar panels on the ground at edge portions thereof comprises an end-stop member 103 positioned at the edge of an array (Figs. 1 and 8, paragraphs [0042] and [0116]).
In reference to Claim 10, Itoyama teaches an earth mount enabled utility scale solar photovoltaic array (Fig. 8, paragraphs [0106]-[0121], with additional details shown in Figs. 1A-C, paragraphs [0041]-[0042]).
The array of Itoyama comprises a plurality of solar panels, comprising items 101 and 102 (Fig. 1, paragraphs [0107]-[0113] and [0118]-[0120]).
The array of Itoyama comprises a support that supports the solar panels on the ground at edge portions thereof, corresponding to portions 105 of the ground, where the panels touch the ground 104 (Figs. 1 and 8, paragraph [0041]).
This region 105 is a “support to support the solar panels on the ground at edge portions thereof,” because it is taught to support the solar cell panels 101/102 in at least a portion of their edge regions, and is a portion of the ground.
The array of Itoyama comprises an interconnection that interconnects the solar panels, comprising wiring connections 802 engaging terminal connections on the plurality of photovoltaic panels in at least one series-connected string (Fig. 8, paragraph [0121]).
It is the Examiner’s position that items 802 “engage terminal connections on the plurality of photovoltaic panels in the series-connected string,” because they are taught to connect the adjacent panels in series (paragraph [0121]). Therefore, they must inherently electrically engage terminal connections on the photovoltaic panels.
The inset of Fig. 8 below teaches that the at least one series-connected string extends along adjacent or closely adjacent solar panels along at least two rows.
The inset of Fig. 8 below teaches that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string.

It is the Examiner’s position that “thereby reducing or eliminating "home run" connections at the end of the string” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

    PNG
    media_image8.png
    487
    1077
    media_image8.png
    Greyscale

Itoyama teaches that the array of his invention comprises a smoothed or substantially flat portion of ground 104 (Figs.1 and 8, paragraphs [0115]-[0117]).
	Itoyama further teaches that the array of his invention comprises a ground support area, corresponding to each of the items 105 for all of the panels in the array, that is capable of supporting edge portions of the panels by receiving edge frames of a plurality of panels, whereby the edge portions resting on the ground support area 105 provides mechanical support for the panel (Fig. 1, paragraph [0042]).
It is the Examiner’s position that “earth mount enabled utility scale solar photovoltaic array” is an intended use recitation. It is the Examiner’s position that the device of Itoyama is mounted on the earth, and is structurally capable of being connected to a utility.

In reference to Claim 11, Itoyama further teaches that the means to support the solar panels on the ground at edge portions thereof comprises an end-stop member 103 positioned at the edge of an array (Figs. 1 and 8, paragraphs [0042] and [0116]).
	In reference to Claim 12, Itoyama teaches that the array of his invention further comprises a ventilator venting a space between the panels and the ground. This “ventilator” corresponds to the space between the solar panels and the ground, as shown in Figs. 1 and 8. The instant specification recognizes that ventilation can occur via convection through outlet vents (paragraph [0085]). Therefore, the space between the solar panels and the ground as taught by Itoyama corresponds to an “outlet vent” through which convection cooling can occur.
In reference to Claim 14, Itoyama teaches an earth mount enabled utility scale solar photovoltaic array (Fig. 8, paragraphs [0106]-[0121], with additional details shown in Figs. 1A-C, paragraphs [0041]-[0042]).
The array of Itoyama comprises a plurality of solar panels supported on the ground so as to establish an earth orientation of the solar panels (i.e. an orientation of the panels on the earth) and positioned in a closely-adjacent arrangement of plural rows of the solar panels, shown in Fig. 8.
The array of Itoyama comprises an interconnect circuit for the solar panels connecting the solar panels in at least one series-connected string, corresponding to the circuit shown in Fig. 8, which comprises solar panels and wiring connections 802 (Fig. 8, paragraph [0121]).
Fig. 8 of Itoyama teaches that the one series-connected string extends along adjacent or closely adjacent solar panels along at least two rows so that the string has a distance between terminal ends of the series connection less than a lengthwise dimension of the solar panels constituting the string, as shown in the inset below.
The array of Itoyama comprises an interconnection that interconnects the solar panels, comprising wiring connections 802 engaging terminal connections on the plurality of photovoltaic panels in at least one series-connected string (Fig. 8, paragraph [0121]).

The inset of Fig. 8 below shows that the wiring connections 802 are arranged to connect adjacent panels in an arrangement utilizing at least two rows of panels in the series-connected string connection.
The inset of Fig. 8 below shows that the string uses said at least two rows to route the connections so that a string starting with a first end termination extends along a direction of said at least two rows and returns along an opposite direction of said at least two rows.
It is the Examiner’s position that “thereby reducing or eliminating "home run" connections at the end of the string” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus (i.e. the configuration of the connection structure). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
It is the Examiner’s position that “wherein the earth orientation reduces the cost of the photovoltaic array by eliminating costs associated with providing and installing elevated supports for the solar panels” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus (i.e. the earth mount configuration of the array). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 
It is the Examiner’s position that “wherein the earth orientation of the solar panels provides a flat orientation that permits cleaning with automated horizontal surface cleaning equipment” is an intended use limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus (i.e. the earth mount configuration of the array, which provides a “flat” array in which the tops of the panels are in the same plane). The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus. 

    PNG
    media_image10.png
    613
    1077
    media_image10.png
    Greyscale

It is the Examiner’s position that “earth mount enabled utility scale solar photovoltaic array” is an intended use recitation. It is the Examiner’s position that the device of Itoyama is mounted on the earth, and is structurally capable of being connected to a utility.
The cited prior art teaches all of the positively recited structure of the claimed apparatus. The Courts have held that a statement of intended use in an apparatus claim fails to distinguish over a prior art apparatus.
In reference to Claim 15, Itoyama further teaches that the array comprises an end curb member 103 positioned at the edge of an array (Figs. 1 and 8, paragraphs [0042] and [0116]).
This item is an “end curb member,” because it meets the O.E.D. definition of “curb,” i.e. “An edging of stone or the like, bordering a raised path, side-walk, or pavement.” Specifically, item 103 forms an “edging of concrete” bordering the side of a photovoltaic panel.
	In reference to Claim 16, Itoyama teaches that the array of his invention further comprises a ventilator venting a space between the panels and the ground. This “ventilator” corresponds to the space between the solar panels and the ground, as shown in Figs. 1 and 8. The instant specification recognizes that ventilation can occur via convection through outlet vents (paragraph [0085]). Therefore, the space between the solar panels and the ground as taught by Itoyama corresponds to an “outlet vent” through which convection cooling can occur.

Claims 13 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoyama, et al. (U.S. Patent Application Publication 2002/0195138 A1), as evidenced by Kistner, et al. (U.S. Patent Application Publication 2001/0008319 A1).
In reference to Claims 13 and 17, Itoyama teaches that the rear support structure 102 of his photovoltaic panels is concrete (paragraph [0114]).
Evidentiary reference Kistner teaches that concrete is a good thermal conductor (paragraph [0037]).
Therefore, the rear-most layer of items 102 in the solar panels of Itoyama can be interpreted to teach the “heat transmitting coating facilitating heat transfer and coated on an underside of the respective solar panels.”
Itoyama teaches that the array of his invention further comprises a ventilator venting a space between the panels and the ground. This “ventilator” corresponds to the space between the solar panels and the ground, as shown in Figs. 1 and 8. The instant specification recognizes that ventilation can occur via convection through outlet vents (paragraph [0085]). Therefore, the space between the solar panels and the ground as taught by Itoyama corresponds to an “outlet vent” through which convection cooling can occur.

Claims 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolter (U.S. Patent Application Publication 2011/0303262 A1).
In reference to Claim 18, Wolter teaches an earth mount enabled utility scale solar photovoltaic array (Fig. 13, with details shown in Figs. 1-8, paragraphs [0053]-[0054], [0064]-[0076], [0088]-[0090]).
The array of Wolter comprises a plurality of utility scale solar panels 52 (Figs. 1 and 13, paragraphs [0060] and [0090]).
The array of Wolter is taught to be a large PV farm that produces 1000 VDC (Fig. 13, paragraph [0053]).

The array of Wolter comprises means to support the solar panels on the ground at edge portions thereof, corresponding to a portion of the posts 53 (Fig. 1, paragraph [0060]).
The array of Wolter comprises means to support the solar panels in direct contact or substantially close to the earth's surface and substantially parallel to the same, corresponding to a portion of the posts 53 (Fig. 1, paragraph [0060]). The solar panels are “substantially parallel” to the ground, because the array is arranged substantially parallel to the ground.
The array of Wolter comprises means to support the solar panels in an adjacent or closely adjacent relationship to establish a grid pattern both edge to edge and end-to-end, corresponding to a portion of the posts 53 (Fig. 1, paragraph [0060]).
In reference to Claim 19, Wolter further teaches that the array comprises an end curb member, corresponding to one of the posts 53 at the outer-most edge of one of the strings of his array (Fig. 1, paragraph [0060]).
This item is an “end curb member,” because it meets the O.E.D. definition of “curb,” i.e. “An edging of stone or the like, bordering a raised path, side-walk, or pavement.” Specifically, this outer-most post forms an “edging” bordering the side of a photovoltaic panel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Luch (U.S. Patent Application Publication 2009/0293941 A1) as applied to Claim 10, and further in view of Adriani, et al. (U.S. Patent Application Publication 2009/0114262 A1).
In reference to Claim 13, Luch teaches that the array of his invention further comprises a ventilator venting a space between the panels and the ground. This “ventilator” corresponds to the space between the solar panels and the ground, as shown in Figs. 11-12. The instant specification recognizes that ventilation can occur via convection through outlet vents (paragraph [0085]). Therefore, the space between the solar panels and the ground as taught by Luch corresponds to an “outlet vent” through which convection cooling can occur.
Luch does not teach that the solar panels of his invention comprise a heat transmitting coating as described in Claim 13.
However, he teaches that one of several structures suitable for use as the rear support layer 24 of the photovoltaic panels of his invention can have a heat transmitting structure that assists in cooling the panels (paragraph [0069]).

Therefore, absent a showing of persuasive secondary considerations, it would have been obvious to one of ordinary skill in the art at the time the instant invention was filed to have added a black layer to the rear surface of the panel of Luch, as taught by Adriani, because (1) Luch teaches that the rear support layer 24 of the photovoltaic panels of his invention can have a heat transmitting structure that assists in cooling the panels (paragraph [0069]), and (2) Adriani teaches that adding a black coating to the rear surface of a photovoltaic panel provides the benefit of maximizing transmission of heat from the panel (paragraph [0041]).
Modifying the panels of Luch to comprise a black, heat-transmitting coating, as in Adriani, teaches the limitations of Claim 13, wherein at least a plurality of the solar panels having a dark or heat transmitting coating facilitating heat transfer and coated on an underside of the respective solar panels.
 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wolter (U.S. Patent Application Publication 2011/0303262 A1) as applied to Claim 18, and further in view of Adriani, et al. (U.S. Patent Application Publication 2009/0114262 A1).
In reference to Claim 20, Wolter teaches that the array of his invention further comprises a ventilator venting a space between the panels and the ground. This “ventilator” corresponds to the space between the solar panels and the ground, as described in paragraph [0065] of Wolter. The instant specification recognizes that ventilation can occur via convection through outlet vents (paragraph [0085]). Therefore, the space between the solar panels and the ground as taught by Wolter corresponds to an “outlet vent” through which convection cooling can occur.
Wolter does not teach that the solar panels of his invention comprise a heat transmitting coating as described in Claim 20.
To solve the same problem of providing a heat transmitting structure to a rear layer of a photovoltaic panel, Adriani teaches a structure in which the rear layer of a photovoltaic panel is colored black to provide the benefit of maximizing transmission of heat (paragraph [0041]).

Modifying the panels of Wolter to comprise a black, heat-transmitting coating, as in Adriani, teaches the limitations of Claim 20, wherein at least a plurality of the solar panels having a dark or heat transmitting coating facilitating heat transfer and coated on an underside of the respective solar panels.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADIE WHITE whose telephone number is (571)272-3245.  The examiner can normally be reached on M-F 9am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke, can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SADIE WHITE/Primary Examiner, Art Unit 1721